Citation Nr: 0917347	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a back 
injury. 

2.  Entitlement to service connection for a back injury. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The Veteran had active service from January 1973 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA)  

The record shows that the Veteran's claim for service 
connection was previously denied in a June 1979 rating 
decision.  The RO, in the February 2008 statement of the 
case, determined that new and material evidence had been 
submitted to reopen the Veteran's claim.  His claim was then 
considered on a de novo basis but service connection was 
denied.  The Veteran continued his appeal to the Board, and 
the issue was characterized as de novo in the certification 
to the Board. 

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a back disability.  The issues have been characterized to 
reflect this responsibility on the first page of this 
decision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156a (2008).  

In November 2008, the Veteran's representative revoked his 
power of attorney in the Veteran's claim and withdrew as his 
representative.  This was received prior to the certification 
of the appeal to the Board in December 2008.  Therefore, the 
withdrawal was proper.  38 C.F.R. § 20.608 (2008).  The 
representative's November 2008 withdrawal letter noted that 
the Veteran had been notified that he could appoint a 
different representative in his appeal but that he had not 
responded.  The Board further notes that the Veteran has been 
provided with information pertaining to representation by VA, 
including in the cover letter to the February 2008 statement 
of the case.  The Veteran has not appointed any new 
representation in his claim, and the Board will proceed with 
consideration of this appeal. 

Finally, the Board notes that on the February 2008 VA Form 9, 
Appeal to Board of Veterans' Appeals, the Veteran checked the 
box indicating he wished to appear at a hearing before the 
Board.  A January 2009 letter to the Veteran noted that his 
claim had been certified to the Board.  The letter further 
noted that he had 90 days in which to request a hearing 
before the Board.  However, the letter also stated that if he 
had already asked for a hearing before the Board he would 
receive information about it in a different letter, and that 
he did not have to repeat his request. 

The Board received a January 2009 statement from the Veteran 
in which he referenced the January 2009 letter.  He requested 
the Board to decide his case "...without me being present and 
send a decision in the mail".  The Board interprets this as a 
withdrawal of his request for a hearing, and will therefore 
proceed with consideration of his appeal. 


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
was denied in an October 1979 rating decision.

2.  A September 1999 rating decision held that new and 
material evidence had not been submitted to reopen the 
Veteran's claim; a notice of disagreement with this decision 
was not received. 

3.  Evidence submitted subsequent to the September 1999 
rating is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim and raises a reasonable possibility of substantiating 
the claim. .  

4.  A chronic back disability did not have its onset in 
service, was not manifested for several years thereafter, and 
is not shown to be otherwise related to service.


 


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2008). 

2.  Evidence submitted since the most recent denial of the 
Veteran's claim in September 1999 is new and material, and 
the claim for service connection for a back disability is 
reopened.  38 C.F.R. § 3.156(a) (2008).  

3.  A back disability was not incurred due to active service, 
nor may arthritis of the back be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication in an August 2005 letter.  This 
letter contained the notice required by Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue in this case.  The 
August 2005 letter notified the Veteran of the need to submit 
evidence showing the existence of a disability and a 
connection between the veteran's service and the disability.  

Information pertaining to how VA determines a disability 
rating and how VA determines an effective date was not 
provided to the Veteran until a May 2006 letter.  The delay 
in providing this information was harmless error, as the 
Veteran received it and had an opportunity to respond before 
the RO considered the November 2006 decision on appeal. 

Although the May 2006 letter also provided the Veteran with 
basic information pertaining to reopening previously denied 
claims based on the submission of new and material evidence, 
it did not contain all of the information required by Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  This letter did not 
provide the Veteran with the basis for the prior denial of 
his claim.  The Board finds that this error is harmless, in 
that the RO reopened the Veteran's claim and considered it on 
a de novo basis, and the Board will do the same in this 
decision.  The Board concludes that the duty to notify the 
Veteran has been met.  

The Board also finds that the duty to assist the Veteran has 
been completed.  All records identified by the Veteran have 
been obtained.  The Veteran was provided with a VA 
examination of his back, and the examiner has expressed an 
opinion regarding the etiology of this disability.  There is 
no indication that there is any outstanding relevant 
evidence.  The Board will proceed with the adjudication of 
the Veteran's appeal. 

New and Material Evidence

The Veteran contends that he developed a chronic back 
disability as a result of active service.  He argues that the 
back pain for which he was treated during service was the 
precursor of his current chronic disability. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a 
back disability was originally denied in a June 1979 rating 
decision.  He was notified of this decision and provided with 
his appellate rights in a July 1979 letter.  In response, the 
Veteran submitted additional service treatment records.  This 
prompted his claim to be reconsidered on a de novo basis but 
again denied in an October 1979 rating decision.  A September 
1999 rating decision held that new and material evidence had 
not been submitted to reopen the Veteran's claim; a notice of 
disagreement with this decision was not received. As the 
Veteran did not submit a notice of disagreement with the 
September 1999 rating decision, it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.105(a), 3.156(b) (2008).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the October 1979 rating decision 
consisted of the Veteran's service treatment records and the 
report of an October 1979 VA examination.  This decision 
noted treatment for back complaints in service, but also 
noted that the November 1975 discharge examination was 
negative for a back disability.  It was further noted that 
the Veteran had not received any treatment for his claimed 
back disability since discharge from service.  The October 
1979 VA examination noted the Veteran's complaints, but was 
negative for any findings.  An X-ray study obtained at this 
time was normal.  The October 1979 rating decision determined 
that there was no evidence that the Veteran had a chronic 
back condition that was incurred in service.  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

Furthermore, the newly presented evidence is presumed to be 
credible for purposes of determining whether or not it is new 
and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran's request to reopen his claim for service 
connection for a back disability was received in July 2005.  
The previous disallowance of his claim was in a March 1991 
rating decision.  

The evidence received since March 1991 consists of copies of 
service treatment records, VA treatment records dated from 
1997 to 2006, private medical records dated May 2006, a 
private medical opinion dated October 2006, and the report of 
a VA examination and opinion obtained in January 2008.  

After careful consideration of the additional evidence 
submitted since March 1991, the Board finds that the October 
2006 private medical opinion is both new and material.  The 
evidence is new in that it contains information that was not 
available to the decisions makers in October 1979.  It is 
material in that it purports to establish elements of service 
connection that were the basis for the October 1979 denial.  
Namely, the October 2006 private medical opinion purports to 
show both that the Veteran has a current chronic back 
disability, and that this disability was sustained during 
active service.  Therefore, as the evidence is both new and 
material, the Veteran's claim is reopened.  

Service Connection on a De Novo Basis

The Board will now review the Veteran's claim on a de novo 
basis.  The Board notes that as the RO has already reopened 
and reviewed the claim on a de novo basis, then there can be 
no harm to the Veteran in reviewing his claim without first 
returning it to the RO.  

The Veteran's service treatment records show that he was seen 
on several occasions for complaints of low back pain.  In 
February 1974 the Veteran reported low back pain for the past 
two weeks.  The impression was muscle strain.  

In January 1975, the Veteran was treated after sustaining an 
injury to the right side of his lower back in a fall.  On 
examination, there was tenderness of the right hip.  However, 
X-rays of the right hip and spine were negative.  Additional 
records show that the Veteran continued to experience pain 
three days after the injury.  There was much tenderness at 
the lumbar area and the right buttock, but no tenderness over 
the lumbar vertebrae.  Straight leg raising was negative.  
The assessment was low back strain.  

May 1975 records state that the Veteran had the onset of 
lumbar pain after lifting heavy objects the previous week.  
Focal measures had failed to stabilize the problem, and he 
continued to have low back muscle tenderness on examination.  
On examination, there was inconsistent tenderness to 
palpation of the left sacroiliac.  The range of motion was 
normal with no muscle spasm, and straight leg raising was 
normal.  

The Veteran continued to complain of back pain in June 1975, 
and added that his pain involved the left leg.  A back spasm 
at the lattisimis dorsi was noted on examination.  The 
impression was back strain.  

In July 1975, the Veteran was noted to have a history of low 
back pain.  He reported persistent low back pain since 
falling down some stairs in January 1975.  The pain was 
confined to the lumbar area without radiation to either leg.  
On examination, there were no visible or palpable lumbar 
vertebral abnormalities.  Minimal kyphosis might have been 
present.  There was no significant paravertebral spasm or 
tenderness and straight leg raising continued to be negative.  
The assessment was questionable low back pain.  

Additional July 1975 records show the Veteran continued to 
complain of pain.  All findings continued to be negative.  
The assessment was "cannot substantiate low back pain".  

The Veteran underwent a physical examination in November 1975 
in preparation for his discharge from service.  His spine was 
normal, and there was no diagnosis of a chronic back 
disability.  

The earliest post service medical record is the report of an 
October 1979 VA examination.  The Veteran complained of low 
back pain with bending, stooping or lifting, and prolonged 
standing.  He reported swelling and radiation of pain.  
However, there was no tenderness, muscle spasm, or limitation 
of motion of the lumbar spine on examination.  Straight leg 
raising was normal, and he could walk on his heels and toes 
and squat with no difficulty.  An X-ray study of the lumbar 
spine was normal.  The diagnosis was residuals of a back 
injury, with normal X-ray of the lumbosacral spine. 

A report from the Veteran's private doctor was completed in 
January 1982.  He noted that the Veteran reported low back 
pain ever since he fell down some stairs in service in 1975.  
The Veteran stated that he had reinjured his back while 
lifting the previous summer.  On examination, there was mild 
lumbar tenderness, with no muscle spasm or weakness and 
negative straight leg raising.  The diagnosis was chronic 
progressive lumbar back pain, cause as yet not fully 
determined.  The prognosis was poor.  

More recent VA treatment records indicate that the Veteran 
was seen for complaints of low back pain in September 2004 
and July 2005.  There was mild soreness on palpation in 
September 2004 but all neurological signs were negative in 
July 2005.  Additional July 2005 records show that the 
Veteran was fitted with a lumbar support.  He continued to be 
seen for complaints of back pain through February 2006.  A 
magnetic resonance imaging study (MRI) obtained in February 
2006 was negative.  

Private records dated May 2006 contain a diagnosis of 
sciatica.  

The October 2006 opinion from the Veteran's private doctor 
states that the Veteran's "current back problems are related 
to his back injury that he sustained while in the military".  

The Veteran was afforded a VA examination of his back in 
January 2008.  The claims folder was reviewed by the 
examiner, and a January 2002 X-ray study showing a minimal 
osteophyte formation at vertebra L1, L2, and L4 was noted.  
Osteophytes were also identified on a September 2005 X-ray 
study, although the negative findings of the February 2005 
MRI were further noted.  The Veteran reported an injury in 
service in which he was pushed down a flight of steps while 
carrying an armload of supplies.  He noted receiving 
treatment in service to include a brace, but reported that 
his problems were basically recurred periodically before 
discharge.  He really began to have problems with his back in 
the late 1970s, and the Veteran reported being told about 
this time that he had a disc problem.  An X-ray study 
conducted at this time was negative.  At the conclusion of 
the examination and review of the record, the diagnosis was 
chronic lumbar sprain, and mild degenerative joint disease of 
the lumbar spine.  The examiner opined that it was his 
medical opinion that it was less likely as not that the 
Veteran's low back condition was related to his military 
service.  The rationale for the opinion was that while the 
Veteran had low back pain in the military during two separate 
periods, no back complaint was noted at discharge.  The 
Veteran had worked as a laborer after service, which would 
not have been likely if he was having back problems 
immediately after discharge.  On the other hand there was a 
documented low back injury in 1981, which was several years 
after discharge.  

After consideration of the Veteran's contentions and the 
evidence, the Board finds that entitlement to service 
connection for a back disability is not warranted.  The 
service treatment records show that the Veteran was seen for 
reports of back pain during service, and the Veteran has had 
various diagnoses of a current back disability dating from 
1979, including the residuals of a back injury and the 
chronic lumbar strain.  However, the evidence does not show 
that there is a relationship between the back pain in service 
and the Veteran's current back disability.  

The service treatment records confirm that the Veteran was 
treated for back pain on two occasions during service, with 
the second occasion lasting from approximately January 1975 
to July 1975.  However, the evidence does not establish that 
the Veteran's back disability was chronic at this time.  
There is no diagnosis of a chronic back disability during 
service.  In fact, by July 1975 the doctors appeared to 
question whether or not the Veteran's back complaints 
remained legitimate.  The November 1975 separation 
examination was negative for a back disability.  All X-ray 
studies in service were also negative for an abnormality, and 
there is no evidence that the Veteran received treatment for 
a back disability during his first year after discharge from 
service.  Therefore, the evidence does not show that the 
Veteran developed a chronic disability during service or 
during the one year presumptive period following discharge 
from service.  

Similarly, the evidence does not establish continuity of 
symptomatology of the Veteran's back symptoms following 
discharge from service.  The Veteran's reports of back pain 
since discharge have been considered, and the Board notes 
that he is competent to report of the presence of back pain.  
However, his reports are rendered less credible by the fact 
that there is no evidence to show that he sought medical 
treatment for his claimed back problem for approximately the 
first four years after discharge from service and the fact 
that there is no medical evidence to confirm the existence of 
a post service back disability until the October 1979 VA 
examination.  The January 2008 VA examiner's opinion that it 
would not have been likely that the Veteran could have worked 
as a laborer between active service and October 1979 if he 
had left service with a chronic back disability further tends 
to lower the probative value of the Veteran's statements.  
Similarly, there is no medical evidence that would support 
the Veteran's reports of pain since service for the period 
between 1982 and 2004.  Therefore, the Board finds that 
continuity of sympotomatology has not been established 
between the Veteran's injury in service and his current 
disability.  

Finally, the Board notes that the January 1982 private 
medical records state that the cause of the Veteran's back 
problems was not yet fully determined.  Since that time, two 
different doctors have submitted opinions regarding the 
etiology of the Veteran's back disability.  

The first opinion is the October 2006 opinion from the 
Veteran's doctor which states that the Veteran's current back 
problems are related to the back injury he sustained during 
service.  The examiner accurately notes that the Veteran 
sustained a back injury during service.  However, there is no 
indication that this examiner had any access to the Veteran's 
medical records prior to rendering this opinion.  The 
examiner does not indicate whether or not he has ever 
examined the Veteran or ever treated the Veteran for his back 
disability and, if so, then for how long.  The examiner fails 
to provide a single reason or basis in support of his 
opinion, and does not address the matter of the negative 
discharge examination, the subsequent post service reinjury 
of the Veteran's back or the lack of treatment for a back 
disability between the Veteran's 1975 discharge and 1979.  
Basically, the opinion is unsupported. 

In contrast, the January 2008 VA examiner not only reviewed 
the Veteran's medical records and cites to them throughout 
his report, but he also conducted a personal examination and 
questioning of the Veteran.  The VA examiner provides three 
reasons in support of his opinion.  The first is that the 
Veteran had no back complaints at discharge.  The second was 
that the Veteran was a laborer after discharge, which the 
examiner believed would have been impossible with a chronic 
back disability.  The third reason is the Veteran was noted 
to have sustained an additional low back injury several years 
after discharge sometime around 1981.  The Board concludes 
that these factors combine to make the January 2008 medical 
opinion more credible than the October 2006 opinion.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's current low 
back disability is the result of the injury he sustained 
during service.  

In reaching this decision, the Board recognizes the Veteran's 
sincere belief that he has developed a chronic low back 
disability as a result of his injury in service.  However, 
the veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
qualified and most credible medical opinion had determined 
that there is no relationship between the Veteran's current 
disability and the injury in service.  


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a back injury; to 
this extent only his appeal is granted. 

Entitlement to service connection for a back injury is 
denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


